EXHIBIT 10.50
To:
The addressees listed in Annex 1
(each, an Addressee)
30 March 2009
Dear Sirs,
Re: Visteon securitisation programme – conditional waiver
Reference is made to the securitisation programme of the Visteon Group and, in
particular, to the Master Definitions and Framework Deed entered into on 14
August 2006 between, among others, the Addressees, Citicorp USA, Inc. and
Citibank International PLC, as amended and restated by a deed of amendment and
restatement (the Deed of Amendment) dated 29 October 2008 (the Framework Deed)
and to the Master French Definitions Agreement dated 13 November 2006, between,
among others, the Addresses, Citicorp USA, Inc. and France Titrisation, as
amended on 29 October 2008 (the French Master Definitions Agreement).
Capitalised terms used but not defined in this letter shall have the meaning
ascribed to them in the Framework Deed or, if not defined in the Framework Deed,
in the French Master Definitions Agreement.
Pursuant to clause 4.4(d)(i) of the Master Receivables Purchase and Servicing
Agreement, the Parent is required to deliver, by no later than 31 March 2009, to
the Funding Agent, the Master Purchaser and the Security Trustee, a balance
sheet and related audited consolidated statements of operations (which include a
form 10k) and cash flows, in respect of its financial year ending on 31 December
2008, without going concern or like qualification or a qualification arising out
of the scope of the audit by PricewaterhouseCoopers LLP.
You have requested that we agree to a conditional waiver in respect of the
following events:

(i)   said form 10k is qualified by a qualification of the types referred to
above;   (ii)   said form 10k is not delivered by 31 March 2009,

each, an Event.
You have also requested that we agree to a conditional waiver of any right that
we might have to determine that there has been a Material Adverse Change solely
as a result of the diminution of the projected cashflow and income of the Parent
shown in the projections delivered by the Parent to the Funding Agent, the
Master Purchaser and the Security Trustee pursuant to clause 4.4(d)(v) of the
Master Receivables Purchase and Servicing Agreement, on 13 March 2009 (the
Projections).
In consideration for each Addressee agreeing to the terms set out in paragraph 1
below, each of the signatories to this letter hereby agrees to a conditional
waiver of each Event and of any right that it might have to determine that there
has been a Material Adverse Change solely on the basis of the Projections (each,
a Waiver) on the terms and subject to the conditions set out in this letter.

 



--------------------------------------------------------------------------------



 



1.   Notwithstanding any provisions of the Transaction Documents to the
contrary:

  (i)   with effect from the date hereof, the Variable Funding Facility Limit
shall be equal to USD 200 million;     (ii)   in respect of the Interest Period
commencing on or immediately after the date of this letter, and of any Interest
Period and Short Interest Period thereafter, the Reference Rate shall (subject
to Clause 20.4 of the Framework Deed) be equal:

  (1)   in respect of the USD Notes, the aggregate of 4.25 per cent per annum
and USD LIBOR;     (2)   in respect of the EUR Notes, the aggregate of 4.25 per
cent. per annum and EURIBOR; and     (3)   in respect of the GBP Notes, the
aggregate of 4.25 per cent. per annum and GBP LIBOR;

  (iii)   with effect from the date hereof, the Commitment Fee shall be defined
as a fee payable monthly in arrears on each Monthly Settlement Date in USD to
the Funding Agent for the account of the Lenders calculated on a daily basis in
an amount equal to 0.75 per cent. per annum of the amount by which the Variable
Funding Facility Limit exceeds the USD Equivalent of the aggregate Principal
Amount Outstanding of all Notes from time to time;     (iv)   with effect from
the date hereof, on each date on which the NRPB Before Excess Concentrations and
Exchange Rate Protection falls to be calculated, an additional reserve will be
deducted pursuant to paragraph (j) of the definition of “NRPB Before Excess
Concentrations and Exchange Rate Protection” as set out in the Framework Deed,
in an amount equal to the USD Equivalent of the amount by which the aggregate
Outstanding Balance of the Purchased Receivables owed by an Obligor the Debt
Rating of which is BBB- and Baa3 (whether or not on negative watch) or better
exceeds 35% of the Net Receivables Pool Balance;     (v)   the reserve deducted
in accordance with the letter dated 9 March 2009 pursuant to paragraph (j) of
the definition of “NRPB Before Excess Concentrations and Exchange Rate
Protection” as set out in the Framework Deed, will keep on being deducted on
each date on which the NRPB Before Excess Concentrations and Exchange Rate
Protection falls to be calculated, in an amount equal to:

  (1)   until 31 May 2009 (excluded): (a) the USD Equivalent of the aggregate
Outstanding Balances of all Purchased Receivables originated by Visteon
Deutschland GmbH; less (b) the USD Equivalent of the aggregate Outstanding
Balances of each Purchased Receivable originated by Visteon Deutschland GmbH in
respect of which the relevant Obligor has been notified to make payments into
new accounts in the name of the Master Purchaser or the FCC (as applicable) and
the Collateral Monitoring Agent has received

Page 2



--------------------------------------------------------------------------------



 



      satisfactory evidence that such payments are being or will be made to such
accounts. This will be satisfied either by evidence that the relevant Obligor
has made at least one payment to the account of the Master Purchaser or the FCC
(as applicable) in respect of that Purchased Receivable or a Purchased
Receivable owed under the same Invoice or receipt of written confirmation from
the relevant Obligor that it will make all payments in respect of all Purchased
Receivables owed by it to the account of the Master Purchaser or the FCC (as
applicable); and     (2)   with effect from 31 May 2009 (included): (a) the USD
Equivalent of the aggregate Outstanding Balance of all Purchased Receivables
(regardless as to which Seller has originated them); less (b) the USD Equivalent
of the aggregate Outstanding Balances of each Purchased Receivable in respect of
which the relevant Obligor has been notified to make payments into new accounts
in the name of the Master Purchaser or the FCC (as applicable) and the
Collateral Monitoring Agent has received satisfactory evidence that such
payments are being or will be made to such accounts. This will be satisfied
either by evidence that the relevant Obligor has made at least one payment to
the account of the Master Purchaser or the FCC (as applicable) in respect of
that Purchased Receivable or a Purchased Receivable owed under the same Invoice
or receipt of written confirmation from the relevant Obligor that it will make
all payments in respect of all Purchased Receivables owed by it to the account
of the Master Purchaser or the FCC (as applicable).

2.   No Waiver shall become effective until and unless:

  (a)   Visteon Corporation has paid to Citicorp USA, Inc. the waiver
arrangement fees agreed in the separate fee letter dated 26 March 2009; and    
(b)   [Visteon Corporation] has paid to each Lender which has agreed to this
conditional waiver a waiver fee equal to 0.25% of the product of its Commitment
Proportion by USD 325 million.

3.   Each Waiver is further subject to the conditions subsequent that:

  (a)   by no later than 30 April 2009, the Parent has delivered to each of the
Funding Agent, the Master Purchaser and the Security Trustee, form 10k in
relation to its financial year ending on 31 December 2008;     (b)   no waiver
granted to the Parent in respect of the US ABL Credit Agreement and the Term
Loan dated 10 April 2007, is revoked or terminated;     (c)   by no later than
30 April 2009, a daily transfer from each Deposit Account to the new accounts of
the Master Purchaser or the FCC (as applicable) referred to in paragraphs
1(v)(1) and 1(v)(2) shall be put in place by each relevant account holder
(provided that if the holder of the relevant Deposit Account demonstrates that
it has taken all necessary steps, reasonably in advance, to have this daily
transfer in place prior to 30 April 2009, but this transfer is not effective on
30 April 2009, then the Collateral Monitoring Agent may at its discretion decide
to postpone the date for the satisfaction of this condition subsequent to 10
May 2009) ;

Page 3



--------------------------------------------------------------------------------



 



  (d)   by no later than 31 May 2009, the Addressees shall have entered into
such documents and amendments to the existing Transaction Documents as are
necessary to implement the principles set out in the term-sheet attached as
Annex 2 and the conditions precedent set out in such documentation shall have
been fulfilled, in each case in a manner satisfactory to each of the Funding
Agent, the Master Purchaser, the Collateral Monitoring Agent and the Security
Trustee (acting reasonably and in good faith),         provided in addition that
if the Addressees have not entered into such documents and amendments by 15
May 2009, an additional reserve of USD 20 million will be deducted pursuant to
paragraph (j) of the definition of “NRPB Before Excess Concentrations and
Exchange Rate Protection” as set out in the Framework Deed, on each date on
which the NRPB Before Excess Concentrations and Exchange Rate Protection falls
to be calculated and falling between 15 May 2009 (included) and the date on
which condition precedent (d) is fulfilled.

4.   Each Waiver shall automatically be revoked and cease to be of any effect,
on 29 June 2009 or on the earlier date on which any of the conditions subsequent
listed above is not complied with (in each case, the Relevant Date), without
prejudice to the modifications provided for in paragraph 1. above which shall
remain in full force and effect.   5.   Without prejudice to the rights of any
of the signatories to this letter under the Transaction Documents, the Sellers
undertake, by countersigning this letter, to pay on demand to each of the
Funding Agent, the Collateral Monitoring Agent, the Master Purchaser and the
Security Trustee any costs, fees and expenses, including without limitation
legal fees, together with such amount as shall represent any value added tax,
sales tax, purchase tax or other similar taxes or duties associated with such
costs fees and expenses (if any) incurred by the Funding Agent, the Collateral
Monitoring Agent, the Master Purchaser or the Security Trustee (as the case may
be) in connection with the preparation, negotiation and execution of this letter
and of any documents required in connection with the matters set out, and
agreed, in the term sheet attached to this letter and/or in connection with the
enforcement of any such party’s rights and remedies under this letter.   6.  
This letter shall not constitute a waiver of the rights of any party to the
Transaction Documents save as expressly set out herein and shall not prevent any
such parties from exercising any such rights at any time. In particular, this
letter shall not constitute a waiver of any Termination Event, Potential
Termination Event, Cash Control Event, Material Adverse Change, Servicer
Default, Potential Servicer Default other than an Event or a Material Adverse
Change determined solely on the basis of the Projections, on the limited terms
set out herein. Further, this letter shall not constitute a waiver of, and shall
be without prejudice to, the rights of any party to the Transaction Documents in
respect of any Event after the Relevant Date.   7.   Each of the Majority
Lenders hereby instructs the Security Trustee to sign this letter and agrees
that the Security Trustee shall have no liability to the Majority Lenders for
any loss howsoever arising as a result of the waiver agreed to by this letter.  
    Each of the Majority Lenders and the Security Trustee hereby instructs the
Master Purchaser to sign this letter.

Page 4



--------------------------------------------------------------------------------



 



    The Master Purchaser hereby instructs the FCC Management Company and the FCC
Custodian to sign this letter and agrees that neither the FCC Management Company
nor the FCC Custodian shall have any liability to the Master Purchaser for any
loss howsoever arising as a result of the waiver agreed to by this letter.

8.   The provisions of Clause 15 (No Petition) and Clause 16 (Limited Recourse)
of the Framework Deed shall be incorporated into and shall apply to this letter,
mutatis mutandis.   9.   This letter constitutes an addendum to the Transaction
Documents and therefore forms part of the Transaction Documents.   10.   This
letter may be signed in counterparts (including by facsimile transmission), each
of which will be deemed an original. Such counterparts shall together constitute
one and the same instrument.   11.   By countersigning this letter, each
Addressee acknowledges and agrees to the matters set out in this letter and
makes the undertakings set out above and hereby represents and warrants to each
of the other signatories to this letter that:

  (a)   it has obtained all necessary corporate authority and has taken all
necessary actions to sign and deliver and perform the transactions contemplated
in this letter; and     (b)   its obligations under this letter constitute its
legal, valid and binding obligations enforceable against it in accordance with
the terms set out herein.

This letter and any non-contractual obligations arising out of or in relation to
this letter are governed by English law.
Yours faithfully

       
/s/ Brendan Mackay
  /s/ Jane Horner
 
   
CITICORP USA, INC.
  CITIBANK INTERNATIONAL PLC
as Collateral Monitoring Agent
  as Funding Agent
Represented by:
  Represented by:  
 
   
/s/ Sunil Masson
  /s/ Laura Wines
 
   
VISTEON FINANCIAL CENTRE P.L.C.
  THE LAW DEBENTURE TRUST CORPORATION P.L.C.
as Master Purchaser
  as Security Trustee
Represented by:
  Represented by:  
 
   
/s/ S. Thomas
  /s/ Harvé Bruyere
 
   
FRANCE TITRISATION
  BNP PARIBAS SECURITIES SERVICES
as FCC Management Company
  as FCC Custodian

Page 5



--------------------------------------------------------------------------------



 



       
/s/ Jane Horner
  [Seal]
 
   
MAJORITY LENDERS
   
represented by the Funding Agent
     
 
   
/s/ William G. Quigley III
  /s/ Michael P. Lewis
 
   
VISTEON CORPORATION
  VISTEON NETHERLANDS FINANCE B.V.
as Parent
  as Subordinated VLN Facility Provider  
 
   
/s/ William G. Quigley III
  /s/ Michael P. Lewis
 
   
VISTEON ELECTRONICS CORPORATION
  VISTEON DEUTSCHLAND GMBH
as Master Servicer, VEC and US Sub-Servicer
  as Seller and Servicer  
 
   
/s/ Michael P. Lewis
  /s/ Michael P. Lewis
 
   
VISTEON SYSTEMES INTERIEURS S.A.S.
  VISTEON ARDENNES INDUSTRIES S.A.S.
as Seller and Servicer
  as Seller and Servicer  
 
   
/s/ Michael P. Lewis
  /s/ Michael P. Lewis
 
   
VISTEON SISTEMAS INTERIORES ESPAÑA, S.L.U.
  CÁDIZ ELECTRÓNICA, S.A.U.
as Seller and Servicer
  as Seller and Servicer  
 
   
/s/ Michael P. Lewis
 
 
   
VISTEON PORTUGUESA LIMITED
   
as Seller and Servicer
     
 
   
/s/ Michael P. Lewis
 
 
VC RECEIVABLES FINANCING CORPORATION LIMITED
   
as Seller and VC Subordinated VLN Facility Provider
   

Page 6



--------------------------------------------------------------------------------



 



Annex 1
The Addressees

         
THE PARENT
       
VISTEON CORPORATION
  Address:   One Village Center Drive
 
      Van Buren Township,
 
      MI 48111
 
      USA
 
  Fax:   +1 734-736-5563
 
  For the attention of:   Treasurer
 
  With a copy to:   Kirkland & Ellis LLP
 
      200 East Randolph Drive
 
      Chicago, IL 60601
 
  Fax:   +1 312-861-2200
THE SUBORDINATED VLN FACILITY
PROVIDER
  For the attention of:   Linda K. Myers PC
VISTEON NETHERLANDS FINANCE B.V.
  Address:   Visteon Strasse 4-10
 
      50170 Kerpen
 
      Germany
 
  Fax:   +49 2273 5952 533
 
  For the attention of:   Salvador Medina
THE SELLERS AND
THE SERVICERS
       
VISTEON DEUTSCHLAND GMBH
  Address:   Visteon Strasse 4-10
 
      50170 Kerpen
 
      Germany
 
  Fax:   + 49 2273 5951 269
 
  For the attention of:   Roland Greff/
 
      Dr Mathias Hüttenrauch/
 
      Tom Schultz
VISTEON SYSTEMES INTERIEURS S.A.S.
  Address:   Tour Pentagone Plaza,
 
      381, avenue du Général de
 
      Gaulle,
 
      92140 Clamart
 
      France
 
  Fax:   + 33 1 5813 6550
 
  For the attention of:   Terrence Gohl
VISTEON ARDENNES INDUSTRIES S.A.S.
  Address:   Z.I. De Montjoly
 
      BP 228
 
      08102 Charleville – Mézières
 
      Cedex
 
      France
 
  Fax:   + 33 3 2457 2252
 
  For the attention of:   Stephen Gawne
VISTEON SISTEMAS INTERIORES
  Address:   Carretera A-2001, Km. 6,280
ESPAÑA, S.L.U.
      Apartado de Correos 200
 
      11500 El Puerto de Santa
 
      Maria
 
      Spain

Page 7



--------------------------------------------------------------------------------



 



         
 
  Fax:   + 34 93478 3534
 
  For the attention of:   Terrence Gerard Gohl/
 
      Glenda J. Minor/
 
      Pierre Eugène Boulet
CÁDIZ ELECTRÓNICA, S.A.U.
  Address:   Carretera A-2001, Km. 6,280
 
      Apartado de Correos 200
 
      11500 El Puerto de Santa
 
      Maria
 
      Spain
 
  Fax:   + 34 956 483 351
 
  For the attention of:   João Paulo de Sousa Ribeiro/
 
      Daniel Linàn Macias/
 
      Sunil Kumar Bilolikar/
VISTEON PORTUGUESA LIMITED
  Address:   Estrada Nacional No. 252-
 
      Km12
 
      Parque Industrial das Carrascas
 
      2951-503 Palmela
 
      Portugal
 
  Fax:   + 315 212 339 269
 
  For the attention of:   Sunil Kumar Bilolikar/
 
      Glenda Minor/
 
      John Donofrio
MASTER SERVICER, VEC AND US
SUB-SERVICER
       
VISTEON ELECTRONICS CORPORATION
  Address:   One Village Center Drive, Van
 
      Buren Township, Michigan
 
      48111, U.S.A.
 
  Fax:   +1 734-736-5563
SELLER AND VC SUBORDINATED VLN
FACILITY PROVIDER
  For the attention of:   Treasurer
VC RECEIVABLES FINANCING
  Address:   5 Harbourmaster Place
CORPORATION LIMITED
      I.F.S.C.
 
      Dublin 1
 
  Fax:   + 353 1 680 6050
 
  For the attention of:   Rhys Owens / Louise Delaney

Page 8



--------------------------------------------------------------------------------



 



Annexe 2
Term-sheet
EUROPEAN RECEIVABLES SECURITISATION PROGRAMME
SUMMARY OF PROPOSED AMENDMENTS
This term sheet sets out the amendments proposed to be made (the “Amendments”)
to the terms of the Visteon European securitisation programme (the
“Transaction”).
This document does not prejudice the existing and/or future rights of Citibank,
N.A. (Citi), any Noteholder or any Lender or any member of their respective
groups, the Security Trustee, the FCC, the Master Purchaser or the FCC
Management Company to exercise any of their rights and remedies under the
Transaction. Neither this document, nor any potential negotiation and/or
agreement which might be entered into should be considered in anyway as a waiver
of the said parties’ rights or shall prevent such parties to exercise any such
rights at any time.
Capitalised terms used in this document shall have the meanings given to them in
the Master Definitions and Framework Deed dated 14 August 2006, as amended and
restated on 29 October 2008 and the Master French Definitions Agreement dated 13
November 2006, as amended on 29 October 2008.
This document is confidential and shall not be disclosed or otherwise
communicated to third parties without Citi’s prior consent.
Proposed Amendments:

         
A.
  Programme
limit   Formalisation of the change agreed pursuant to paragraph 1(i) of the
waiver letter to which this term-sheet is attached.
 
       
B.
  Pricing /
Commitment
Fee   Formalisation of the changes agreed pursuant to paragraphs 1(ii) and
1(iii) of the waiver letter to which this term-sheet is attached.
 
       
C.
  Cash Controls
and Customer
Notifications
  Notification in Invoices:

With effect from 30 April 2009, all Invoices issued in respect of Purchased
Receivables will be required to contain notification of sale wording
satisfactory to the Collateral Monitoring Agent and must direct the relevant
Obligor to make payments in respect of the Purchased Receivables directly into
an account in the name of the Master Purchaser or the FCC (as applicable).
 
       
 
      Reserve in the absence of redirection of Obligor Payments:
 
       
 
      Formalisation of the changes agreed pursuant to paragraphs 1(v)(1) and
1(v)(2) of the waiver letter to which this term-sheet is attached.

Page 9



--------------------------------------------------------------------------------



 



         
 
      Right to give notification to Obligors:
 
       
 
      With effect from the 30 April 2009, to the extent that the relevant
notification has not already been given by the relevant Seller the Master
Purchaser (or the Collateral Monitoring Agent on its behalf) and the FCC
Management Company are to have the ability at any time to give notice to
Obligors of the sale of the relevant Receivables and direct the Obligors to make
payment to an account of the Master Purchaser or the FCC (as applicable) if the
Collateral Monitoring Agent determines that such notification is necessary or
desirable for the protection or preservation of the interests of any of the
Master Purchaser, the Noteholders or the FCC.
 
       
 
      Daily transfer from the Deposit Accounts:
 
       
 
      Formalisation of the daily transfer from each Deposit Account to an
account of the Master Purchaser or the FCC (as applicable).
 
       
 
      Access to Deposit Accounts information:
 
       
 
      To the extent possible, in relation to any Deposit Account in the name of
an entity within the Visteon Group with an account bank other than Citi, each
such entity shall procure (to the extent possible) as soon as reasonably
practicable after the Amendment Date that the Collateral Monitoring Agent has
on-line view access to the relevant account balances.
 
       
D.
  Repurchase of
German
Purchased
Receivables   Pursuant to the Amendments, the German Seller will be granted the
right, by giving 10 Business Days’ notice in writing to the Master Purchaser,
the Security Trustee, the Collateral Monitoring Agent and the Funding Agent, to
stop selling receivables under the Transaction, and to repurchase all
outstanding Purchased Receivables sold by it under the Transaction, provided
that such repurchase shall take place on terms and conditions similar to those
currently set out in clause 6 of the Deed of Amendment, mutatis mutandis.

Page 10



--------------------------------------------------------------------------------



 



         
E.
  Weekly
settlement of the
Purchase Price   Weekly settlement of the Purchase Price:

From the date of execution of the Amendments (the Amendment Date), a concept of
Weekly Settlement Date and Weekly Determination Date will be introduced (so that
Determination Periods will last a week).
 
       
 
      Between two Weekly Settlement Dates, the Master Purchaser and the FCC will
release on a daily basis to each Seller the Collections received on their
respective account, as Advance Purchase Prices in respect of the Purchased
Receivables to arise during the corresponding Determination Period.
 
       
 
      On the Weekly Settlement Date following the end of that Determination
Period, a settlement will occur between the Advance Purchase Prices so paid and
the Purchase Prices in respect of Purchased Receivables which have actually
arisen during this Determination Period.
 
       
 
      The Collateral Monitoring Agent, the Security Trustee, the Master
Purchaser and the FCC will reserve the right to stop the release of Collections
and the payment of Advance Purchase Prices to the Sellers. The Collateral
Monitoring Agent, the Security Trustee, the Master Purchaser and the FCC shall
be entitled to exercise this right at any time, by giving notice of this
decision to the Parent on the day on which it becomes effective. Such notice
shall be deemed to be received on the date on which it is issued.
 
       
 
      The Collateral Monitoring Agent, the Security Trustee, the Master
Purchaser or the FCC (as applicable) will make a reasonable attempt to consult
the Parent on the day on which it issues such notice, provided that whether or
not this consultation takes place and whatever its outcome, the Collateral
Monitoring Agent, the Security Trustee, the Master Purchaser and the FCC shall
retain the right to stop the release of Collections and the payment of Advance
Purchase Prices to the Sellers on that day if they have so decided.
 
       
 
      After such notice has been issued, and as long as no Termination Event,
Potential Termination Event, Cash Control Event, Material Adverse Change,
Servicer Default or Potential Servicer Default has occurred, if on any date
(i) the amount of Collections standing to the accounts of the Master Purchaser
and the FCC exceeds (ii) all amounts which are or will become due and payable by
the Master Purchaser on any Settlement Dates under paragraphs (a) to (k)
(included) of each of the EUR Pre-Enforcement Priority of Payments, GBP
Pre-Enforcement Priority of Payments and USD Pre-Enforcement Priority of
Payments and all amounts which are or will become due and payable by the FCC on
any Settlement Dates, the Master Purchaser and the FCC will release from their
accounts an amount equal to the difference between (i) and (ii), to be applied
to the payments of amounts then due and payable under paragraphs (l) to (r)
(included) of the EUR Pre-Enforcement Priority of Payments, paragraphs (l) to
(q) (included) of the GBP Pre-Enforcement Priority of Payments and paragraphs
(l) to (q) (included) of the USD Pre-Enforcement Priority of Payments.

Page 11



--------------------------------------------------------------------------------



 



         
 
      Solvency certificate:
 
       
 
      Each Seller is to be required to provide a solvency certificate
immediately prior to each Monthly Settlement Date (in a form satisfactory to the
Collateral Monitoring Agent).
 
       
F.
  Weekly
notarisation   From the Amendment Date, the Spanish Transfer Deeds executed in
respect of Spanish Purchased Receivables and the Transfer Documents executed and
delivered by (x) any Spanish Seller in respect of French Receivables arising
from Contracts governed by French law and (y) any French Seller in respect of
French Receivables arising from Contracts governed by Spanish law will have to
be notarised on a weekly basis. The Amendments will provide a possibility for
the Master Purchaser and the FCC to retain Collections to pay the notarisation
fees, to the extent unpaid by the relevant Seller.
 
       
G.
  Alternate
Collection Agent
and provision of
information   Weekly Spreadsheet:

The Servicer shall provide to the Collateral Monitoring Agent, the Management
Company, the Custodian on a weekly basis a spreadsheet in a form satisfactory to
the Collateral Monitoring Agent detailing all Collections received during the
preceding week, all Receivables originated during the preceding week (the Weekly
Spreadsheet). Each such spreadsheet shall be accompanied by a list of all
outstanding Purchased Receivables (including invoice numbers and contact details
of the relevant Obligors) as at the Business Day on which such spreadsheet is
delivered.
 
       
 
      Alternate Collection Agent:
 
       
 
      An alternate collection agent satisfactory to the Collateral Monitoring
Agent may be appointed at any time, on terms satisfactory to the Collateral
Monitoring Agent and at the cost of the Sellers:
 
       
 
     
 (a)    immediately upon notice given by the Collateral Monitoring Agent to the
Servicers, in case a Termination Event, Potential Termination Event, Cash
Control Event, Servicer Default or Potential Servicer Default has occurred; or
 
       
 
     
(b)    upon a 5 Business Days prior notice given by the Collateral Monitoring
Agent to the Servicers in all other cases.
 
       
 
      The Sellers and Servicers are to undertake to provide to any such
alternate collection agent, on a daily basis, such information as the Collateral
Monitoring Agent may from time to time require (including without limitation the
daily spreadsheet described above and listings of all receivables, names and
addresses of Obligors). The alternate collection agent may if required by the
Collateral Monitoring Agent also be engaged to manage a website containing
copies of the securitisation documentation to be made available as required to
Obligors to evidence sale and transfer of receivables and the authority of the
alternate collection agent.

Page 12



--------------------------------------------------------------------------------



 



         
 
      Replacement of Servicers:
 
       
 
      Each of the Master Purchaser and the FCC Management Company are to have
the ability (and shall be required if directed by any Noteholder or the
Collateral Monitoring Agent) to terminate the appointment of the Servicers on
giving not less than one Business Day’s notice at any time and to appoint a
replacement servicer, which can be any alternate collection agent previously
appointed.
 
       
 
      Further assistance:
 
       
 
      Each Seller to agree to provide to the Collateral Monitoring Agent, FCC
Management Company and/or alternate collection agent promptly on request copies
of any other documents relating to the receivables (including delivery notes).
Each of the Sellers is to undertake to acknowledge and confirm if questioned the
sale and transfer of Purchased Receivables to any Obligor following notification
having been given by or on behalf of the Master Purchaser, FCC Management
Company or Collateral Monitoring Agent.

              H.   Conditions
precedent   Customary for facilities of this type but to include:
 
         
•      Solvency certificates from each of the Sellers and the Parent in a form
satisfactory to Citi;
 
         
•      Confirmation from the Parent as to continuing effectiveness of Parent
Undertaking;
 
         
•      Corporate authorisation, capacity, execution etc. opinions in respect of
each of the Sellers, the Parent and the Master Purchaser in form satisfactory to
Citi to be delivered by Visteon’s counsel;
 
         
•      Legal opinions as to the effectiveness of transaction documents in form
satisfactory to Citi a to be delivered by Citi’s counsel.

Page 13